DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/22/2021, with respect to all previous objections and rejections have been fully considered and are persuasive.  All previous rejections and objections are withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  Independent claim 1 was amended to incorporate the previously indicated allowable subject matter of claim 3. Independent claim 10 was amended to incorporate the previously indicated allowable subject matter of claim 12. Claims 1 and 10 now require, inter alia, each of the plurality of radiation sources comprises LEDs configured to emit UV light, wherein each of the plurality of radiation sources is disposed in one respective channel. 
Previously cited Ragay [US2008/0012499] discloses top and bottom portions, each including a support having both a plurality of ribs and a plurality of channels, a plurality of radiation sources, and a radiation transparent layer.  Ragay discloses the radiation sources are IR radiation sources, and does not disclose or suggest modifying 
Claims 1 and 10 are allowable as the prior art does not disclose the combination of each and every element as required by the claims. Claims 2, 4-9, 11 and 13-20 depend from an allowable base claim, require the allowable subject matter though dependency, and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 25, 2021